        Case 1:19-cr-00251-LM Document 44 Filed 03/09/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE



United States of America

   v.                                   Criminal No. 19-cr-00251-LM

Johnathan Irish



                            PROCEDURAL ORDER

    On February 12, 2020, after a three-day trial, a jury

convicted defendant, Johnathan Irish, of one count of being a

felon in possession of a firearm.       The jury also returned a

forfeiture verdict regarding the two firearms involved in the

offense.

    On February 20, 2020, Irish’s trial counsel, Attorney

Benjamin Falkner, filed a motion to withdraw, asserting that

Irish wanted Attorney Falkner to withdraw because Irish intended

to file a pro se motion for a new trial based on ineffective

assistance of counsel.     On February 25, 2020, Irish filed a pro

se “Motion for a New Trial Due to Ineffective Assistance of

Counsel.”   Doc. no. 42.

    On March 2, the court held a hearing on the motion to

withdraw.   At the hearing, Irish had an opportunity to explain

why he wanted Attorney Falkner to withdraw and to express his

desire for the appointment of new counsel to represent him.            The

court orally granted the motion to withdraw.
        Case 1:19-cr-00251-LM Document 44 Filed 03/09/20 Page 2 of 2



      On March 4, the court appointed Attorney Richard Guerriero

to represent Irish with regard to his motion for a new trial and

at sentencing.    Transcripts of the trial and every hearing held

in this case shall be created and provided to Attorney Guerriero

under the Criminal Justice Act, 18 U.S.C. § 3006A.

      No later than 60 days after the transcripts are created, a

status conference shall be scheduled so that the court may

inquire about the necessity of any further briefing and the

scheduling of the sentencing hearing.        The court will not rule

on the government’s motion for a preliminary order of forfeiture

(doc. no. 43) until Attorney Guerriero has an opportunity to

respond to it.

      In light of the appointment of new counsel, the sentencing

hearing currently set for May 28, 2020, is continued.

      SO ORDERED.


                                   __________________________
                                   Landya McCafferty
                                   United States District Judge

March 9, 2020

cc:   Counsel of Record
      U.S. Probation
      U.S. Marshal
